—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of rape in the first degree (Penal Law § 130.35 [1]), sexual abuse in the first degree (Penal Law § 130.65 [1]), and sodomy in the first degree (Penal Law § 130.50 [1]). We conclude that the evidence is legally sufficient to support the forcible compulsion element of each of those crimes and that the verdict convicting defendant of those crimes is not against the weight of the evidence (see, Penal Law § 130.00 [8]; People v Thompson, 72 NY2d 410, 415-416, rearg denied 73 NY2d 870; People v Stephens, 176 AD2d 1189, Iv denied 79 NY2d 832; see generally, People v Bleakley, 69 NY2d 490, 495). The credibility of the victim and the weight to be accorded her testimony were matters for the jury (see, People v Gruttola, 43 NY2d 116, 122). The testimony of the victim, although inconsistent in some respects, was not incredible as a matter of law (see, People v Jordan, 239 AD2d 947, Iv denied 90 NY2d 940; People v Everett, 234 AD2d 915). There is no basis in this record to disturb the jury’s verdict (see, People v *950Bleakley, supra, at 495; People v Jordan, supra). The sentence is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Dwyer, J. — Rape, 1st Degree.) Present— Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.